                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

BRIAN CROUCH,                       )
                                    )
                     Plaintiff,     )
                                    )
v.                                  )              Case No. 18-02682-DDC-KGG
                                    )
STATE FARM MUTUAL AUTOMOBILE )
INSURANCE COMPANY,                  )
                                    )
                     Defendant.     )
____________________________________)

                 MEMORANDUM & ORDER GRANTING
              DEFENDANT’S MOTION TO STRIKE EXPERTS

      Now before the Court is Defendant’s Motion to Strike Plaintiff’s Expert

Disclosures. (Doc. 49.) After review of the parties’ submissions, for the reasons

set forth below, the undersigned Magistrate Judge GRANTS Defendant’s motion.

                          FACTUAL BACKGROUND

A.    Accident and Treatment.

      The present lawsuit results from an April 22, 2017, motor vehicle accident

involving a taxi in which Plaintiff was a passenger which was struck by an

automobile driven by a drunk driver, who is now incarcerated. Plaintiff has

resolved his claims with the drunk driver, but seeks to recover underinsured


                                         1
motorist benefits through an insurance policy issued to him by Defendant State

Farm Mutual Automobile Insurance Company.

      Plaintiff alleges that, following the accident,

             [he] was taken by private vehicle to St. Luke’s Hospital
             in Kansas City, Missouri, where he was treated and
             released on the same date. After this initial emergency
             room visit, he followed-up as instructed with his primary
             care physician, Dr. Neal Erickson. Dr. Erickson, as most
             primary care physicians are taught and trained to do,
             referred plaintiff for further imaging that was conducted
             at St. Joseph Medical Center. Upon information and
             belief, Dr. Erickson did not conduct any material
             activities other than receiving the subjective reports of
             pain and perhaps conducting a cursory examination of
             the plaintiff prior to referring the plaintiff for further
             evaluation. At St. Joseph Medical Center, the plaintiff
             underwent further imaging of his chest on May 26, 2017.
             Dr. Luke Wilson and Stacey Bateman were the medical
             providers who conducted and interpreted this chest x-ray,
             which depicted rib fracture deformities involving
             multiple right-sided anterior and posterior ribs. This
             includes healing fractures of the anterior second right rib,
             anterior and posterior third right rib posterior and
             anterolateral fourth right rib. A subacute to chronic
             appearing fracture of the distal third of the right clavicle
             and a subacute to chronic appearing fracture of the right
             T1 transverse process. The fractures discussed
             demonstrate mild callus formation but no complete bony
             ankylosis. Dr. Wilson also noted chronic-appearing
             lateral rib fracture deformities involving the sixth and
             seventh left ribs. Since this imaging and because of the
             nature of the multiple fractures he has sustained and the
             lack of surgical or other active medical intervention that
             can be performed, plaintiff has not received any
             additional, material treatment.

(Doc. 53, at 2-3.)
                                          2
      Plaintiff served his expert disclosures on August 9, 2019, pursuant to

Fed.R.Civ.P. 26(a)(2). Therein, he identified Kevin Witte, D.O. and Cori Ingram,

BSN, RN, CNLCP as his retained experts. (Doc. 49-1.) He also identified his

treating physicians as well as the investigating police officers as non-retained

experts. (Id.) Supplemental designations, discussed infra, were submitted with

Plaintiff’s response to Defendant’s motion. (See Doc. 53-3.) The supplemental

designation limited Plaintiff’s non-retained, treating physician experts to Dr. Neal

Erickson, Dr. Luke Wilson, and Stacey Bateman. (Id., at 3.)

B.    Substance of Pending Motion.

      Defendants bring the present motion to exclude expert testimony, arguing

that Plaintiff’s disclosures were “deficient in the following respects: (1) Plaintiff

failed to include a list of publications and a list of testimony for Dr. Witte; and (2)

Plaintiff’s designations for non-retained experts were too vague.”1 (Doc. 49, at 2.)

Plaintiff responds by offering supplemental disclosures and stating he will agree

for Defendant to have additional time to designate its own experts and conduct

discovery. (Doc. 53, at 3-4.) Plaintiff continues that

             [t]here is no surprise in the proposed testimony of Dr.
             Erickson nor the radiologist at St. Joseph Health Center
             given their limited time and exposure in treating the
             plaintiff. In essence, Dr. Erickson would testify that the
             plaintiff followed-up with him after an initial emergency

1
 The issue involving Dr. Witte’s publications has apparently been resolved. (Doc. 53, at
1.) Thus, nothing in the present motion implicates Plaintiff’s retained experts.
                                           3
               room visit and the radiologist would offer testimony
               consistent with the narrative contained in the x-ray taken
               of the plaintiff’s chest taken a month after the accident.
               Any claimed deficiency has been cured by the proposed
               disclosures attached to this filing, which do contain the
               sufficient main points of the very limited subject matter
               involved in the plaintiff’s visits to his primary care
               physician and for additional imaging of his chest. With
               respect to the Court, plaintiff fails to see how trial almost
               a year from now would be disrupted through any
               perceived issues in the testimony of these two treating
               medical providers and, again, it is not the plaintiff’s
               intent to frustrate the process of discovery on the issue.

(Id., at 4.)

       Defendant replies that Plaintiff’s supplementations remain “insufficient.”

(Doc. 56, at 4.) According to Defendant, the supplementation “does nothing more

than summarize the type of care each of the treaters provided and refer to the

records and reports each of the treaters generated” and “still does not specifically

describe the main points of the entirety of the healthcare providers’ anticipated

testimony.” (Id.) Defendant continues that Plaintiff’s disclosures regarding the

investigating police officers are “[e]ven more vague.” (Id.) According to

Defendant,

               Plaintiff’s designation simply states that each of these
               officers ‘performed specific, identifiable tasks relating to
               Mr. Crouch and generated reports/documents of his
               investigation in the subject vehicle accident’ that ‘have
               been produced in discovery, are attached to these
               disclosures and are incorporated by reference.’ The
               designation then continues that each of these officers
               ‘will testify and provide opinions regarding the
                                             4
             investigation and reconstruction of the traffic accident at
             issue.’

(Id.) Defendant argues that “[t]his generic designation does not provide [it] with

any guidance as to what the main points of the entirety of the testimony anticipated

from these officers will be.” (Id.)

                                      ANALYSIS

A.     Standards for Disclosure of Expert Testimony.

       The disclosure of expert testimony is governed by Fed.R.Civ.P. 26(a)(2).

Non-retained experts are controlled by subsection (C) of the Rule, which provides

that

             if the witness is not required to provide a written report,
             this disclosure must state:

                    (i) the subject matter on which the witness is
                    expected to present evidence under Federal Rule of
                    Evidence 702, 703, or 705; and

                    (ii) a summary of the facts and opinions to which
                    the witness is expected to testify.

Fed.R.Civ.P. 26(a)(2)(C).

             The purpose of Rule 26(a)(2) is to require disclosure of
             expert testimony ‘sufficiently in advance of trial so that
             opposing parties have a reasonable opportunity to prepare
             for effective cross examination and perhaps arrange for
             expert testimony from other witnesses.’ When the expert
             disclosure rules are violated, Fed.R.Civ.P. 37(c)
             mandates that the information or witness not fully
             disclosed be barred from supplying evidence on a


                                           5
             motion, at a hearing, or at a trial, unless the failure was
             substantially justified or harmless.

Chambers v. Fike, No. 13-1410-RDR, 2014 WL 3565481, at *3 (D. Kan. July 18,

2014).

      A treating physician’s testimony may include opinions regarding

“‘prognosis, the extent of present and future disability, and the need for future

medical treatment,’” so long as the opinions are based on the physician’s personal

knowledge gained from the care and treatment of the plaintiff. Adrean v. Lopez,

2011 WL 6141121 (N.D. Okla. Dec. 9, 2011) (quoting Goeken v. Wal-Mart

Stores, Inc., 2001 WL 1159751, at *3 (D. Kan. Aug. 16, 2001)). The testimony

also may include opinions as to causation, but only “to the limited extent that

opinions about the cause of an injury are a necessary part of a patient’s treatment.”

Starling v. Union Pac. R. Co., 203 F.R.D. 468, 479 (D. Kan. 2001); see also

Richard v. Hinshaw, 2013 WL 6709674, at *2 (D. Kan. Dec. 18, 2013) (holding

that “matters within the scope of the [treating physician's] treatment may include

opinions about causation, diagnosis, and prognosis”); Trejo v. Franklin, 2007 WL

2221433, at *1 (D. Colo. July 30, 2007) (holding that “treating physician opinions

regarding causation and prognosis based on examination and treatment of the

patient” are proper pursuant to Rule 26(a)(2)(C)).

B.    Sufficiency of the Non-Retained Expert Witness Designations.



                                           6
      Violations of Fed.R.Civ.P. 26(a)(2) are addressed pursuant to Fed.R.Civ.P.

37(c). Subsection (c)(1) of that rule provides:

             If a party fails to provide information or identify a
             witness as required by Rule 26(a) or (e), the party is not
             allowed to use that information or witness to supply
             evidence on a motion, at hearing, or at a trial, unless the
             failure was substantially justified or is harmless. In
             addition to or instead of this sanction, the court, on
             motion and after giving an opportunity to be heard:

                   (A) may order payment of the reasonable
                   expenses, including attorney's fees, caused by the
                   failure;

                   (B) may inform the jury of the party's failure; and

                   (C) may impose other appropriate sanctions,
                   including any of the orders listed in Rule
                   37(b)(2)(A)(i)-(iv).

Fed. R. Civ. P. 37(c)(1). As such, “the determinative issue before the Court is

whether [the] expert disclosures comply with Rule 26(a)(2).” Chambers v. Fike,

No. 13-1410-RDR, 2014 WL 3565481, at *3 (D. Kan. July 18, 2014).

      In making this determination, the Court looks at the substance of the

disclosures submitted.

             At a minimum, the disclosure should obviate the danger
             of unfair surprise regarding the factual and opinion
             testimony of the non-retained expert. It is not enough to
             state that the witness will testify consistent with
             information contained in the medical records or
             consistent with the testimony given during his or her
             deposition. Instead, Rule 26(a)(2)(C) disclosures must
             contain more than a passing reference to the general
                                          7
             type of care a treating physician provided. They must
             summarize actual and specific opinions. The
             disclosing party should provide ‘a brief account that
             states the main points’ of the entirety of the anticipated
             testimony. This does not mean that the disclosures
             must outline each and every fact to which the non-
             retained expert will testify or outline the anticipated
             opinions in great detail. Imposing these types of
             requirements would make the Rule 26(a)(2)(C)
             disclosures more onerous than Rule 26(a)(2)(B)’s
             requirement of a formal expert report. That was certainly
             not the intent behind the 2010 amendments to the Rule.
             Instead, the court ‘must take care against requiring
             undue detail, keeping in mind that these witnesses
             have not been specially retained and may not be as
             responsive to counsel as those who have.’

Id., at 7 (citations omitted) (emphasis added).

      Should the Court find a violation of Rule 26(a) has occurred, the Court then

has broad discretion to determine if the violation is justified or harmless.

Woodworker’s Supply, Inc. v. Principal Mt. Life Ins. Co., 170 F.3d 985, 993

(10th Cir. 1999). In making this determination, the Court guided by these four

factors: (1) the prejudice or surprise to the impacted party; (2) the ability to cure

the prejudice; (3) the potential for trial disruption; and (4) the erring party’s bad

faith or willfulness. Id.

      The undersigned Magistrate Judge previously addressed the sufficiency of

non-retained expert opinions in Shepeard v. Labette Co. Med. Cntr., No. 11-1217-

MLB-KGG, 2013 WL 881847 (D. Kan. March 7, 2013). Certain of the

designations in that case were found to be factually insufficient because “not a
                                            8
single fact [was] referenced” in the disclosures “beyond a passing, introductory

reference to the general type of care the individuals provided.” (Id., at *1.) The

opinions were also not adequately summarized, as the undersigned held that the

disclosing party did “little more in regard to the opinions on which these

individuals will testify, generally referring to ‘medical opinions on all aspects of

the case’ (witnesses A, B), ‘expert opinions on paramedic care’ (witnesses C, D, E,

F), and ‘opinion testimony related’ to care given as an air ambulance nurse

(witnesses H, I).” (Id.) The undersigned held that this was “patently insufficient

as no actual, specific opinions have been summarized or even referenced.” (Id.)

      Other expert designations in Shepeard were, however, sufficient where the

individuals “performed specific, identifiable tasks relating to the decedent and/or

the accident at issue – the autopsy (witness G) and . . . responding to the accident

(witnesses L, M).” (Id.) Also persuasive to the Court was the fact that these

individuals generated “reports/documents . . . which would provide [the recipient

of the disclosures] with adequate information as to the involvement and relevant

opinions of these witnesses.”2 (Id.) The Court will thus review the designations of

treating health care provider witnesses as well as the investigating police officers

to determine whether they “contain more than a passing reference to the general


      2
          The Court notes that the motion presented in Shepeard was a motion to compel
supplemental information from non-retained expert witnesses rather than a motion to
strike or exclude their testimony as was filed in the present case.
                                           9
type of” involvement with Plaintiff’s care or the accident on one hand while also

taking “care against requiring undue detail” in the submissions on the other.

Chambers, 2014 WL 3565481, at *7.

      1.     Non-retained health care providers.

      As stated above, Defendant argues that the supplemental designations of

Plaintiff’s non-retained treating health care providers do “nothing more than

summarize the type of care each of the treaters provided and refer to the records

and reports each of the treaters generated” and “still does not specifically describe

the main points of the entirety of the healthcare providers’ anticipated testimony.”

(Doc. 56, at 4.) Defendant complains that these “generic” designations do “not

provide [it] with any guidance as to what the main points of the entirety of the

testimony anticipated from these officers will be.” (Id.)

      In the initial designations, Plaintiff merely indicated that these treating

health care providers “will testify and provide opinions based upon [their] own

personal care and treatment of plaintiff and the reason for such treatment, including

causation, diagnosis, prognosis and other opinions arising out of [their] treatment

of the plaintiff.” (Doc. 49-1, at 3.) In the supplemental designations, Plaintiff

includes the following additional information regarding Dr. Erickson:

             Dr. Erickson performed specific, identifiable tasks
             relating to [Plaintiff] and generated reports/documents of
             his personal care and treatment of [Plaintiff]. Those
             reports/documents have been produced in discovery. Dr.
                                          10
              Erickson received subjective complaints of pain and
              discomfort from the plaintiff following the auto accident
              at issue, evaluated Mr. Crouch and referred him to St.
              Joseph Medical Center for further imaging and
              evaluation.

(Doc. 53-3, at 3.) The supplemental designation regarding Dr. Wilson and Stacey

Bateman provides the following additional information:

              Dr. Wilson performed specific, identifiable tasks relating
              to [Plaintiff] and generated reports/documents of his
              personal care and treatment of [Plaintiff]. Those reports/
              documents have been produced in discovery. Dr. Wilson
              evaluated a CT of [Plaintiff’s] chest taken on or about
              May 26, 2017. Dr. Wilson made findings or [sic] rib
              fracture deformities involving multiple right-sided
              anterior and posterior ribs. This includes healing
              fractures of the anterior second right rib, anterior and
              posterior third right rib[,] posterior and anterolateral
              fourth right rib. A subacute to chronic appearing fracture
              of the distal third of the right clavicle and a subacute to
              chronic appearing fracture of the right Tl transverse
              process. The fractures discussed demonstrate mild callus
              formation but no complete bony ankylosis. Dr. Wilson
              also noted chronic-appearing lateral rib fracture
              deformities involving the sixth and seventh left ribs. Dr.
              Wilson’s report is attached to these disclosures and is
              incorporated by reference.

(Id.)

        The Court finds that these supplemental designations of non-retained,

treating health care providers clearly “contain more than a passing reference to the

general type of” involvement with Plaintiff’s care. Chambers, 2014 WL 3565481,

at *7. That stated, the supplemental disclosures do not obviate the danger of unfair


                                          11
surprise regarding the opinion testimony of these non-retained experts because

Plaintiff has not indicated what opinions he intends to illicit from these health care

providers regarding Plaintiff and/or the relationship between the accident at issue

and Plaintiff’s injuries. The Court thus GRANTS Defendant’s motion as to

Plaintiff’s designations of the non-retained, treating health care providers. Plaintiff

shall have until November 4, 2019, to provide further supplementation of the

expert designations addressing only the deficiencies identified herein. Defendant

shall have until November 18, 2019, to supplement its designations accordingly.

      2.     Investigating police officers.

      The initial designations stated that the investigating police officers would

“testify and provide opinions regarding the investigation and reconstruction of the

traffic accident at issue.” (Doc. 49-1, at 3-4.) In response to Defendant’s

complaints, Plaintiff also supplemented the designations of these police officers.

(Doc. 53-3.) Defendant, however, describes the supplemental designations as

“even more vague” than the designations of the treating health care providers.

(Doc. 56, at 4.)

      The supplemental designations regarding the investigating police officers

specify that each officer “performed specific, identifiable tasks relating to

[Plaintiff] and generated reports/documents of his investigation in the subject

vehicle accident. Those reports/documents have been produced in discovery, are


                                          12
attached to these disclosures and are incorporated by reference.” (Doc. 53-3, at 4-

5.) As an initial matter, the Court finds that Plaintiff’s regurgitation of language

from the Shepeard decision – stating that the officers “performed specific,

identifiable tasks relating to” Plaintiff – would not, in and of itself, constitute an

adequate designation. The designating party is required to actually indicate which

“specific, identifiable tasks” were actually performed by the designated officers.

      Further, the Court acknowledges that these supplemental designations

contain less specifics than those submitted for the non-retained, treating health care

providers. That stated, the Court anticipates that Plaintiff may not have had as

much access to these police officers as he would have had with this treating health

care providers.

      The designated individuals performed specific, identifiable tasks relating to

the decedent and/or the accident at issue by investigating and reconstructing the

accident at issue. The reports/documents generated by these witnesses – non-

retained experts for whom no report is necessary – have been produced (Doc. 53-3,

at 22-56), and the reports detail said tasks. The Court finds that the designations,

taken in conjunction with the reports, clearly contain “more than a passing

reference to the general type of” involvement these officers had with the accident

at issue. Chambers, 2014 WL 3565481, at *7. Even so, while these reports

“should provide Plaintiff with adequate information as to the involvement” of these


                                           13
witnesses, they do not, in the Court’s opinion, provide adequate information as to

the “relevant opinions of these witnesses.” Shepeard, 2013 WL 881847, at *1.

      Again, these supplemental disclosures do not obviate the danger of unfair

surprise regarding the opinion testimony of these non-retained experts because

Plaintiff has not indicated what opinions he intends to illicit from the investigating

officers regarding the accident at issue (e.g., what caused the accident and/or who

is at fault). The Court thus GRANTS Defendant’s motion as to Plaintiff’s

designations of the non-retained, investigating police officers. Plaintiff shall have

until November 4, 2019, to provide further supplementation of the expert

designations addressing only the deficiencies identified herein. Defendant shall

have until November 18, 2019, to supplement its designations accordingly.



      IT IS THEREFORE ORDERED that Defendant’s Motion to Strike (Doc.

49) be GRANTED as more fully set forth, including the revised deadlines, above.


      IT IS SO ORDERED.

      Dated this 21st day of October, 2019, at Wichita, Kansas.

                                  S/ KENNETH G. GALE
                                 HON. KENNETH G. GALE
                                 U.S. MAGISTRATE JUDGE




                                          14
